UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6216


JONATHAN EUGENE BRUNSON,

                     Plaintiff - Appellant,

              v.

JAMES FLOYD AMMONS, JR., Senior Resident Superior Court Judge,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03081-D)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Eugene Brunson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan Eugene Brunson appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Brunson’s 42 U.S.C. § 1983

(2018) complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Brunson v. Ammons, No. 5:19-ct-

03081-D (E.D.N.C. Jan. 31, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2